DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 12-16 in the reply filed on 6/15/2022 is acknowledged.
Claim Objections
Claim 14 objected to because of the following informalities:  “while at the filament is sort” should be “while the filament is sorted.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14  and 17 recites the limitation "the power source".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2017/0129170 A1). 
Regarding claim 12, Kim et al teaches a method for additive manufacturing including: delivering a filament of the thermoplastic material reinforced with a continuous conductive element from a source to a print head [0007, 0031], depositing the filament by the print head on a print bed or on a part being formed on the print bed [0031]; applying electrical current through the continuous conductive element while the conductive element is on the print bead or while the part is on the print bed and during the depositing of the filament on the part on the print bed, and heating the thermoplastic material due to resistance in the continuous conductive element to the electrical current, wherein the heating of the thermoplastic material maintains the part at an elevated temperature while the part is being formed on the print bed [0035].
Regarding claim 13, Kim et al teaches heating the filament to at least a melting point of the thermoplastic material as the filament is deposited by the print head [0035].
Regarding claim 14, Kim et al teaches the application of the electrical current includes applying the electrical current from the power source to the conductive element while at the filament is in the source or moving to or through the print head [0034].
Regarding claim 19, Kim et al teaches the continuous conductive element includes an electrically conductive carbon fiber [0038].
Regarding claim 20, Kim et al teaches the continuous conductive element includes an electrically conductive coating on the filament [0038]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0129170 A1) in view of Grohmann (US 2017/0348874 A1). 
Regarding claim 15, Kim et al does not explicitly disclose the application of the electrical current includes electrical current flowing through the continuous conductive element and to the print bead. Analogous conductive art, Grohmann, depicts the application of the electrical current includes electrical current flowing through the continuous conductive element and to the print bead in figures 1-5 for the benefit of heating the semi-finished fiber products more rapidly and efficiently [0014]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kim et al to include electrical current flowing through the continuous conductive element and to the print bead as taught by Grohmann for the benefit of heating the semi-finished fiber products more rapidly and efficiently.
Regarding claim 16, Kim does not explicitly teach the unwinding the bobbin while applying electrical current to the filament while on the bobbin. Analogous art, Grohmann, teaches the delivery of the filament includes unwinding the filament from a bobbin (5), and the application of electrical current includes applying the electrical current (6) to the filament while on the bobbin (figure 2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Kim et al to include delivery of the filament includes unwinding the filament from a bobbin and the application of electrical current includes applying the electrical current to the filament while on the bobbin since it is conventionally known in the art. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Regarding claim 17, Kim et al teaches the electrical current is applied to the conductive element while the filament is at the source or is moving to or through the print head [0034] but doesn’t not explicitly disclose the first electrode is connected to the power source. Analogous art, Grohmann, teaches a first electrode (6) electrically connecting the power source (8) to the conductive element and the application of the electrical current includes the first electrode (figure 2) for the benefit of uniform heating [0063]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio have modified the method taught by Kim et al to include first electrode is connected to the power source in order to ensure the heating of the material is uniform. 
Regarding claim 18, Kim et al teaches electrical circuit includes a second electrode connected to the print bed and the application of the electrical current electrical current flowing from the first electrode through the conductive element while the filament is at the source or is moving to or through the print head, through the filament and the print bed and to the second electrode [0032].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743